In an action by plaintiff (the assured) to recover damages by reason of the defendant’s refusal to defend a personal injury action against plaintiff, as required by the terms of the liability insurance policy issued by defendant to plaintiff, the defendant appeals from an order of the County Court, Nassau County, dated January 14, 1960, granting plaintiff’s motion for summary judgment and denying defendant’s cross motion for summary judgment. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Beldock, Kleinfeld, Christ and Pette, JJ., concur.